—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered October 26, 1998, convicting him of robbery in the first degree (four counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s right to appear and testify before the Grand Jury pursuant to CPL 190.50 was not violated in any way. Moreover, the defendant’s original attorney followed well-reasoned and competent pretrial strategy in advising him that it was not in his best interest to testify before the Grand Jury (see, People v Thompson, 238 AD2d 615).
Contrary to the defendant’s contention, the trial court’s Sandoval ruling was a provident exercise of discretion (see, People v Rahman, 46 NY2d 882; People v Sandoval, 34 NY2d 371; People v McLemore, 264 AD2d 858; People v Kelland, 208 AD2d 954), as was its denial of the defendant’s midtrial application pursuant to CPL article 730 for a psychiatric examination to determine his competency (see, People v Morgan, 87 NY2d 878; People v Russell, 74 NY2d 901).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The contentions raised in the defendant’s pro se brief are without merit. Santucci, J. P., Thompson, Sullivan and Gold-stein, JJ., concur.